         Case 5:12-cv-01341-G Document 479 Filed 04/02/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA



 In re SANDRIDGE ENERGY, INC.
 SECURITIES LITIGATION
                                                Case No. CIV-12-1341-G


 This Document Relates To:


              ALL ACTIONS.



  DEFENDANTS JAMES BENNETT’S AND MATTHEW GRUBB’S MOTION
                 FOR SUMMARY JUDGMENT

      Defendants James Bennett and Matthew Grubb respectfully move this Court,

pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1, for

summary judgment on all claims asserted against them in this action. Based upon the

record and applicable law, there are no material factual disputes, and Defendants are

entitled to judgment dismissing all claims against them.


Dated: April 2, 2020                       Respectfully submitted,

                                           CROWE & DUNLEVY

                                           /s/ Evan G.E. Vincent
                                           Evan G.E. Vincent, OBA #22325
                                           evan.vincent@crowedunlevy.com
                                           324 North Robinson Avenue Suite 100
                                           Oklahoma City, OK 73102
                                           (405) 239-6696
Case 5:12-cv-01341-G Document 479 Filed 04/02/20 Page 2 of 3



                           COVINGTON & BURLING LLP
                           Mark P. Gimbel (admitted pro hac vice)
                           mgimbel@cov.com
                           C. William Phillips (admitted pro hac vice)
                           cphillips@cov.com
                           Christopher Y.L. Yeung (admitted pro hac vice)
                           cyeung@cov.com
                           The New York Times Building
                           620 Eighth Avenue
                           New York, NY 10018-1405
                           (212) 841-1000

                           Attorneys for Defendants James D. Bennett and
                           Matthew K. Grubb
          Case 5:12-cv-01341-G Document 479 Filed 04/02/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2020, I electronically transmitted the attached De-

fendants’ Motion for Summary Judgment to the Clerk of the Court using the ECF system

for filing, which will send notification of such filing to all counsel registered through the

ECF System.


                                          /s/ Evan G.E. Vincent
